Title: To George Washington from Brigadier General David Wooster, 2 March 1777
From: Wooster, David
To: Washington, George



May It please Your Excellency
Rye Neck [N.Y.] March 2 1777

Your Excellency’s favor of the 24th Ult. came to hand yesterday. I am sorry to inform that it was not in my power to persuade my Troops to continue at New-Rochelle, so near a much superior force of The Enemy: and having very good inteligence that about fourteen hundred from Long-Island had actualy landed on City-Island with design to surround and attack us. But a Storm prevented their landing on The

Main and they returned leaving a strong guard on the last mentioned Island.
The Troops here are dayly inlisting into the Continental Army so that we are now rendered very weak, our whole strength not exceeding six hundred and fifty rank & file fit for duty, but have assurances of being reinforced from this State in a few days. In the mean time I send out every day all but my necessary guards to East & West Chester, in order to prevent the Enemy from foraging and to give every possible assistance to the Committee of Convention to bring off all they can.
We are informed that but few Troops are left in New-York; General Robinson sailed last week, (it is said), for England with twenty sail of Transports carrying off the Sick, wounded &c: General Pigot commands in his stead.
I beg leave to inform Your Excellency that on Tuesday of last week two men, boatmen, belonging to East Chester, John & James Stanton ran off to New York and the very next day were honored with a Flag of Truce from Lord Howe to pass to Rye to carry a Widow woman and her effects to New York. They accordingly proceeded to Rye with a Flag at mast-head, and on their arrival there John Stanton went on Shore, travelled through the Country to New Rochelle, through my Camp and to my quarters without the least signature of a Flag or letter to any Officer commanding here, for which reason as well as their having no proper Officer with them, and as they say having never sworn allegiance to The King of Great Britain, I thought proper to detain them untill I could have Your Excellencys opinion on the Subject.
Your Excellency may be assured I shall exert myself and recommend it to all my Officers by all the ways & means in Our power. I have the honor to be with the greatest respect your Excellency’s most obedient humble Servt

Davd Wooster

